Title: From Thomas Jefferson to Francis Walker Gilmer, 6 June 1825
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
June 6. 25.
Altho’ our institution has been successful in the main, yet in some of it’s details fortune has thwarted our views very sensibly. had your letter of May 28. been recieved one day sooner, all our chairs would have been now filled according to our first wishes. on the 30th of May I recieved a 5th vote in favor of Judge Dade, and on the 31st I conveyed to him the offer of our Law-chair. the next day [June 1.] I recieved a 6th vote for him, and, by the same mail, your letter of the 28th. the vote for the judge was unanimous save one; yet I should not have hesitated to suppress it in favor of that which was unanimous, and our first choice. we have still a chance open in the possibility of a refusal, which, should it take place, will be known to me in a few days, and to you as quick as the mail can carry it. I rejoice that in any event our chair will at length be filled, for which there has been clamor, and many are now waiting. all will be gratified, and strangers, who undertake to think for you, think such a position among your first friends ought to gratify you.The affair of mr Bonnycastle was settled between him and my self, without a word of hesitation. his chief object was to ward off the payment from his friend. I agreed at once to advance the money, and he to repay it by instalments.We have been fortunate in the acquisition of an agent for the purchase of our books, and who will proceed immediately to England, France and Germany on that business. a fit agent for our Apparatus will be found with more difficulty. Whether I recieve a Yea, or Nay will be communicated to you as soon as known to myself. Affectionate salutationsTh: Jefferson